Case: 4:18-cr-00876-JAR-NCC Doc. #: 166 Filed: 01/07/20 Page: 1 of 2 PageID #: 791



                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI

  UNITED STATES OF AMERICA,

                                               4:18-cr-00876-JAR-NCC
                        Plaintiff,


                   v.


             ASHU JOSHI


                    Defendant.


   MOTION TO ORDER/ALLOW DEFENDANT TO PAY CHILD SUPPORT
      AS A CONDITION/MODIFICATION OF DEFENDANT’S BOND


       Comes now M.D., by and through counsel, and hereby moves this Court to

 order/allow the Defendant to pay child support to M.D., either as a condition of his

 bond or by finding that this is not violative of the conditions of the Defendant’s

 current bond. In support thereof, M.D. states as follows:

       1. Defendant is the biological and legal father of A.J. (Defendant’s and

           M.D.’s child).

       2. A.J. was born on 04-xx-2019 and is 9 months old.

       3. Paternity was subsequently established in the State of Kentucky.

       4. On November 8, 2019, the State of Kentucky issued an Order legally

           recognizing the June 23, 2018 marriage of Defendant and M.D. and

           further found that M.D. and Defendant were deemed legally married as of

           June 23, 2018. (See Exhibit 1)
Case: 4:18-cr-00876-JAR-NCC Doc. #: 166 Filed: 01/07/20 Page: 2 of 2 PageID #: 792



       5. Both the marriage and the paternity establish a legal obligation for the

           Defendant to support his child in accordance with the Order and laws

           from the State of Kentucky.

       WHEREFORE, M.D. requests that Defendant be ordered/allowed to fulfill his

 legal obligation to support his child. Additionally, M.D. requests that all past

 support obligations from A.J.’s birth to present be ordered/allowed to be paid to her

 in a lump sum payment.



                                                Respectfully submitted,

                                                MUHLENKAMP & BERNSEN,
                                                ATTORNEYS AT LAW, LLC


                                                By: Tory D. Bernsen
                                                Tory D. Bernsen, #62857MO
                                                8008 Carondelet, Suite 311
                                                Clayton, MO 63105
                                                314-499-7255
                                                314-737-2899 (cell)
                                                tbernsen@mbstlcriminaldefense.com
                                                ATTORNEY FOR ALLEGED VICTIM


                            CERTIFICATE OF SERVICE

 The undersigned hereby certifies that the above document was electronically filed
 on January 7, 2020 and served via the electronic filing system to all attorneys of
 record.


                                                Tory D. Bernsen
